COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  MARCO ANTONIO ARELLANO,                         §
                                                                No. 08-19-00240-CR
                                Appellant,        §
                                                                   Appeal from the
  v.                                              §
                                                            Criminal District Court No. 1
  THE STATE OF TEXAS,                             §
                                                              of El Paso County, Texas
                                Appellee.         §
                                                                (TC# 20160D01110)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JUNE, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.